               Case 19-24100-RAM      Doc 27    Filed 01/07/20   Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                 CASE NO.: 19-24100-BKC-RAM
                                                       Chapter 7
YANIA CASTRO BUSTAMANTE
SSN: XXX-XX-6605

               Debtor.            /

                     NOTICE OF TAKING RULE 2004 EXAMINATION

TO:            Yania Castro Bustamante
               c/o Ricardo Corona, Esq.
               3899 NW 7th St., Second Floor
               Miami, FL 33126

         PLEASE TAKE NOTICE that the undersigned attorney will take the Rule 2004

Examination of:

NAME:          Yania Castro Bustamante

DATE:          January 30, 2020

TIME:          10:00 a.m.

PLACE:         Tabas & Soloff, P.A.
               Ingraham Building
               25 SE 2nd Ave, Suite 248
               Miami, FL 33131

         The examination may continue from day to day until completed. If the examinee

receives this notice less than 14 days prior to the scheduled examination date, the

examination will be rescheduled upon timely request to a mutually agreeable time.

         The examination is pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1, and

will be taken before an officer authorized to record the testimony.     The scope of the

examination shall be as described in Bankruptcy Rule 2004. Pursuant to Local Rule 2004-1

no order shall be necessary.
              Case 19-24100-RAM         Doc 27     Filed 01/07/20       Page 2 of 2
                                                                   CASE NO.: 19-24100-BKC-RAM


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 7, 2020, a true and correct copy of the

foregoing was served via electronic transmission to the parties who are currently on the list

to receive e-mail notice/service for this case, and via U.S. Mail to:


Yania Castro Bustamante
11715 SW 18 St, #206
Miami, FL 33175


                                            Respectfully submitted,

                                            /s/ Joel L. Tabas
                                            Joel L. Tabas
                                            Fla. Bar No. 516902
                                            Tabas & Soloff, P.A.
                                            Attorneys for Trustee, Joel L. Tabas
                                            25 SE 2nd Ave, Suite 248
                                            Miami, FL 33131
                                            Telephone: (305) 375-8171
                                            Facsimile:     (305) 381-7708
                                            E-mail: jtabas@tabassoloff.com


       INTERESTED PARTIES SHOULD CONTACT THE ATTORNEY FOR THE
    TRUSTEE IN ORDER TO CONFIRM THE DATE AND TIME OF THE DEPOSITION

EXAMINEE IS RESPONSIBLE FOR PROVIDING CERTIFIED TRANSLATOR IF NEEDED



The Trustee reserves the right to request additional documents as its investigation continues, as
the Examination proceeds, as additional issues are uncovered, and as clarifications are required.




                                               2
